DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed January 10, 2022 have been entered.  Claim 1 is currently amended.  Claims 1-14 are pending and under examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 11 recite that the plane orientation coefficient of the film is “0.005 or more and 0.200 or less”. However, amended claim 1 requires the plane orientation coefficient to be between “0.100-0.200”.  Claims 6-8 are rejected as dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolstad et al. (WO 2016/032330) in view of any one of Bashir et al. (US 2014/0322463), Forloni (US 2014/0234493) or Drysdale et al. (US 2011/0218316).
Regarding claim 1, Kolstad et al. teach a method for producing a biaxially oriented polyester film (page 7, lines 18-37) comprising: a step of feeding a polyester resin into an extruder (page 5, lines 12-24), a step of extruding the molten polyester resin from an extruder to obtain a molten resin sheet at 250 to 310°C (page 5, lines 12-24 – overlapping temperature range; page 6, lines 1-5), a step of attaching the molten resin sheet to a cooling roll to obtain an unstretched sheet (page 6, lines 6-20), and a step of biaxially stretching the unstretched sheet in an amount that overlaps the claimed range in a machine direction (page 7, lines 18-37; page 8, lines 11-18), a step of heat fixing while the stretched film is “kept stretched” in the direction perpendicular to the machine direction and a step of relaxing in the direction perpendicular to 
(A) the polyester resin comprises a polyethylene furandicarboxylate resin composed of a furandicarboxylic acid and ethylene glycol (Abstract; page 2, line 15 – page 3, line 37; page 4, lines 1--4) and 
(B) an intrinsic viscosity of the polyester resin is 0.50 dL/g or more (page 2, line 28-page 3, line 25).
As to the melt specific resistance of the polyester resin being 3.0 x 10' Q-cm or less at 250 °C, the reference utilizes the same claimed and disclosed materials that are produced from the same claimed and disclosed amounts of furandicarboxylic acid and ethylene glycol monomer and the reference performs the same claimed and disclosed process steps (e.g. see paragraphs [0044], [0052], [0162], Table 1 and Table 2 of the published application).  As such, it follows from a technical and rational basis that the same claimed physical properties (e.g. melt specific resistance) would be present in the polyester resin. 
As to the plane orientation coefficient of the film being within the range of 0.100-0.200, Kolstad et al. teach the heat fixing step and the relaxing step as claimed.  Further, the original disclosure makes clear that the fixing temperature, the stretching amounts in the machine and transverse direction and the relaxation temperature impact the plane orientation coefficient.  The ranges for these values disclosed by Kolstad et al. are understood to disclose and suggest a range of plane orientation coefficients that overlap the claimed range.  For example, applicant declares that sample 9 of Kolstad et al. has a plane coefficient of 0.090, which is near but 
Kolstad et al. do not teach that attaching the sheet to a cooling roll includes utilizing an electrostatic application method.  However, each of Bashir et al. (paragraphs [0146] and [0147]), Forloni (paragraph [0055]) and Drysdale et al. (paragraph [0097]) teach analogous methods wherein the extruded sheet of material is attached to a cooling roll by an electrostatic application method.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kolstad et al. with any one of the secondary references and to have attached the extruded sheet of Kolstad et al. to the cooling roll with an electrostatic application method, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of facilitating improved film uniformity (e.g. uniform cooling and resulting uniform properties) and/or increased production speeds in an art recognized suitable manner.
As to claims 2-14, the reference utilizes the same claimed and disclosed materials that are produced from the same claimed and disclosed amounts of furandicarboxylic acid and ethylene glycol monomer and the reference performs the same claimed and disclosed process steps (e.g. see paragraphs [0044], [0052], [0162], Table 1 and Table 2 of the published application).  As such, it follows from a technical and rational basis that the same claimed physical properties (e.g. melt specific resistance; plane orientation; heat shrinkage; oxygen transmission; refractive index) or amounts that overlap the claimed physical properties would be .

Response to Arguments
	Applicant’s arguments and the declaration filed January 10, 2022 have been fully considered.  In view of the filing of a translation of the foreign priority application and the applicable exception under 35 USC 102(b)(2)(C), the previous section 102(a)(1) and 102(a)(2) rejections have been withdrawn. Further, the amendment to claim 1 has overcome the rejection based upon Sakano et al.  
As to the rejection based upon Kolstad et al. applicant argues and declares that Kolstad “doesn’t disclose the heat fixation under maintained TD tension without simultaneous relaxation treatment” and that “heat fixation treatment under maintained transverse (TD) tension (without simultaneous relaxation treatment) was not conducted in the method of Kolstad et al.” As such, it is argued that the rejection has been overcome.  This argument is not persuasive because the examiner submits the arguments are not commensurate in scope with the language set forth in the amended claim.  
The examiner agrees that Kolstad et al. simultaneously relax the film (e.g. up to 5% in the width direction) while heat fixing it.  However, the examiner submits that the film in Kolstad et al. is “under restraint” and that “a tension force” is generated during this heat fixing and relaxing (page 9, lines 5-21).  As one having ordinary skill in the art would understand and interpret this teaching, the film is “kept stretched” while it is being relaxed. The film is held and not allowed to shrink as much as it would if it was not being held. This is what produces the tension.  In other words, it is “kept stretched”.  It is also noted that the small amount of relaxing does not overcome the initial amount of stretching performed in the stretching step. Maintaining this tension and restraint is reasonably understood to be saying the film is “kept stretched” (e.g. gripped by the tenter clips and kept under tension) under a reasonable interpretation.  Said 
As to the plane orientation coefficient of the film being within the range of 0.100-0.200, Kolstad et al. teach the heat fixing step and the relaxing step as claimed under a reasonable interpretation.  Further, the instant specification makes clear that the fixing temperature, the stretching amounts in the machine and transverse direction and the relaxation temperature also impact the plane orientation coefficient.  The utilization of the ranges for these values disclosed by Kolstad et al. is understood to disclose and suggest a range of plane orientation coefficients that overlap the claimed range.  For example, applicant declares that sample 9 of Kolstad et al. has a plane coefficient of 0.090, which is near but outside the claimed range.  However, the Kolstad et al. reference is not limited to the stretching conditions set forth in sample 9. Increasing the stretch ratio from 4.5 x 4.5 as set forth in sample 9 to 5.0 x 5.0 as set forth in sample 7 would be expected to further increase the plane coefficient to a value higher than 0.090 and to a value that renders the claimed value prima facie obvious.  Similarly, utilizing the full range of stretching values (page 7, lines 27-29; sample 7, page 16, lines 23-28) and heat setting temperatures and times (page 9, lines 5-21) would be expected to produce values within the claimed range. Since the method steps of heat fixing and relaxing are reasonably met by the teaching of Kolstad et al. as discussed above, Kolstad et al. is understood to teach the basic claimed process and further discloses operating conditions that would be expected to further increase the plane orientation coefficient.  Starting from an acknowledged plane orientation coefficient of 0.090, the evidence of record supports a conclusion that utilizing the operating conditions of Kolstad et al. would be expected to yield a plane orientation coefficient within the claimed range (e.g. compare the impact of stretching ratios in the instant specification and 
The examiner submits the claim would need to be further amended to overcome the prima facie case of obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742